Citation Nr: 0127783	
Decision Date: 12/31/01    Archive Date: 01/03/02

DOCKET NO.  00-09 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1968.

This matter arises from a May 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO granted service connection 
and assigned a 30 percent rating.  The veteran appealed the 
decision, and the rating was increased to 50 percent 
effective from the date of the original grant of service 
connection.  The veteran continued his appeal, and the case 
has been referred to the Board of Veterans' Appeals (Board) 
for resolution.

In September 2001, the veteran appeared for a hearing before 
the undersigned Board Member, sitting at the RO in Los 
Angeles, California.  In light of testimony presented at the 
hearing concerning ongoing treatment, the record was held 
open for a period of 30 days to allow the service 
representative and the veteran the opportunity to secure and 
submit those records.  However, no additional evidence was 
received into the claims file.


REMAND

The veteran was granted service connection for PTSD, 
effective December 30, 1998.  As noted above, when originally 
assigned a 30 percent rating, he appealed.  In February 2001, 
the RO increased the rating to 50 percent, effective from the 
date of the original grant of service connection.  However, 
the veteran has expressed his desire for a higher rating; 
thus the issue remains in controversy.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  

During the veteran's September 2001 Travel Board Hearing, he 
testified that he was involved in weekly counseling with a VA 
PTSD program.  He also submitted an evaluation report from 
his VA psychologist, dated in September 2001, which indicated 
that the veteran's PTSD symptoms were increasing.  The 
veteran further testified that he saw a VA psychiatrist on a 
monthly basis, and was due for a visit in October 2001.  The 
veteran also stated that all of his medical treatment for 
PTSD is received through the VA.  

The veteran also testified that he lost 3 or 4 days from work 
each month because of PTSD.  He should be given the 
opportunity to document his sick leave.

In addition, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), with implementing regulations.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  

The law and regulations have amended and clarified VA's duty 
to assist claimants in the development of the facts relevant 
to their claims.  With the exception of certain specified 
regulations, these changes are applicable to claims pending 
as of November 9, 2000, including the present claim before 
the Board.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Accordingly, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.   

Therefore, this case is REMANDED for the following:

1.  The RO should obtain all outstanding 
VA medical records regarding treatment of 
the veteran's PTSD, not already 
associated with the claims file.  In 
particular, the RO should review clinical 
treatment notes covering the period in 
question, and VA psychiatric evaluations 
of the veteran from October 2001 to the 
present.  In the event the veteran has 
been treated by private medical care 
providers for PTSD, since his hearing, he 
should provide identifying information so 
that these records can be obtained.  

2.  The veteran should be given the 
chance to document his time lost from 
work due to PTSD.  In the event that he 
does so, consideration should be given to 
whether an extraschedular rating is 
warranted, pursuant to the procedure set 
forth in 38 C.F.R. § 3.321(b)(1) (2001).  

3.  After obtaining the pertinent VA 
medical records, the veteran should be 
afforded a VA psychiatric examination, if 
necessary, to determine the current 
severity of the veteran's PTSD 
symptomatology.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
necessary tests and studies should be 
performed, and the examiner should 
express an opinion as to whether the 
veteran's PTSD symptomatology has 
increased in severity since his VA 
psychologist's report of September 2001.   

4.  The veteran is hereby advised that 
failure to appear for an examination as 
requested can adversely affect his 
claims.  See 38 C.F.R. § 3.655 (2001).

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence, mindful that the 
veteran is appealing the original 
assignment of a rating following an award 
of service connection.  That is, the RO 
must consider "staged ratings" based 
upon the facts found during the time 
period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).   

6.  In the event the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  In 
reviewing the file, the RO should also 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2001 Supp.), is 
completed, and that the veteran is 
properly advised.    

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


